Case 2:20-cr-00579-SVW Document 340-1 Filed 05/17/21 Page 1 of 3 Page ID #:3479




1    John L. Littrell (SBN 221601)
     jlittrell@bklwlaw.com
2    Ryan V. Fraser (SBN 272196)
     rfraser@bklwlaw.com
3    BIENERT KATZMAN LITTRELL WILLIAMS LLP
     601 W. 5th Street, Suite 720
4    Los Angeles, CA 90071
     Telephone: (213) 528-3400
5    Facsimile: (949) 369-3701
6    Attorneys for Defendant MARIETTA TERABELIAN
7
8
                    IN THE UNITED STATES DISTRICT COURT
9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,               Case No. 2:20-cr-579-SVW
12
                   Plaintiff,                Hon. Stephen V. Wilson
13
                                             DECLARATION OF
14                                           RYAN V. FRASER IDENTIFYING
           v.                                EXHIBITS IN SUPPORT OF
15                                           AYVAZYAN & TERABELIAN’S
                                             JOINT MOTION IN LIMINE TO
16                                           EXCLUDE EVIDENCE OF PRIOR
     RICHARD AYVAZYAN,                       CONVICTIONS
17   MARIETTA TERABELIAN, et al.,
                                             Hearing Information:
18                 Defendants.               Date: June 7, 2021
                                             Time: 11:00 a.m.
19
20                                           Trial Date: June 15, 2021
21
22
23
24
25
26
27
28
            DECLARATION OF RYAN V. FRASER IDENTIFYING EXHIBITS IN SUPPORT OF
            JOINT MOTION IN LIMINE TO EXCLUDE EVIDENCE OF PRIOR CONVICTIONS
Case 2:20-cr-00579-SVW Document 340-1 Filed 05/17/21 Page 2 of 3 Page ID #:3480




 1         I , Ryan V. Fraser, declare as follows:
 2         1.       I am an attorney admitted to practice in the State of California, and an
 3   attorney at the law firm of Bienert Katzman Littrell Williams, LLP, attorneys for
 4   defendant Marietta Terabelian in this action. I have personal knowledge of the facts set
 5   forth in this declaration and, if called as a witness, could and would testify competently
 6   to such facts under oath. I submit this declaration in support of Richard Ayvazyan and
 7   Marietta Terabelian’s Joint Motion In Limine to Exclude Evidence of Prior
 8   Convictions.
 9         2.       A true and correct copy of a two-page PDF letter I received from counsel
10   for Richard Ayvazyan is referenced in the Motion as Exhibit “A.” This constitutes the
11   government’s May 10, 2021, letter to counsel for Richard Ayvazyan giving notice of
12   the government’s intention to introduce evidence at trial of his prior convictions.
13         3.       A true and correct copy of a two-page PDF letter I received via email from
14   government counsel is referenced in the Motion as Exhibit “B.” This constitutes the
15   government’s May 10, 2021, letter to counsel for Marietta Terabelian giving notice of
16   the government’s intention to introduce evidence at trial of her prior conviction.
17
18         I declare under penalty of perjury under the laws of the United States that the
19   foregoing is true and correct to the best of my knowledge.
20
21         Executed on this 17th day of May, 2021, at Glendale, California.
22
23                                                         /s/ Ryan V. Fraser
                                                           Declarant
24
25
26
27
28
                                                   1
                DECLARATION OF RYAN V. FRASER IDENTIFYING EXHIBITS IN SUPPORT OF
                JOINT MOTION IN LIMINE TO EXCLUDE EVIDENCE OF PRIOR CONVICTIONS
Case 2:20-cr-00579-SVW Document 340-1 Filed 05/17/21 Page 3 of 3 Page ID #:3481




 1                               CERTIFICATE OF SERVICE
 2
            I declare that I am a citizen of the United States and I am a resident and employed
 3   in Los Angeles, California; that my business address is 601 W. 6th Street, Suite 720, Los
 4   Angeles, CA 90071; that I am over the age of 18 and not a party to the above-entitled
     action.
 5
 6          I am employed by a member of the United States District Court for the Central
     District of California, and at whose direction I caused service of the foregoing
 7   document entitled DECLARATION OF RYAN V. FRASER IDENTIFYING
 8   EXHIBITS IN SUPPORT OF AYVAZYAN & TERABELIAN’S JOINT
     MOTION IN LIMINE TO EXCLUDE EVIDENCE OF PRIOR CONVICTIONS
 9   on all interested parties as follows:
10
     [X]   BY ELECTRONIC TRANSMISSION: by electronically filing the foregoing
11         with the Clerk of the District Court using its CM/ECF System pursuant to the
12         Electronic Case Filing provision of the United States District Court General Order
           and the E-Government Act of 2002, which electronically notifies all parties in this
13         case.
14
            I declare under penalty of perjury under the laws of the United States of America
15   that the foregoing is true and correct. Executed on May 17, 2021 at Los Angeles,
16   California.

17                                                              /s/ Elizabeth Garcia
18                                                              Elizabeth Garcia

19
20
21
22
23
24
25
26
27
28

                                               1
                                    CERTIFICATE OF SERVICE
